DETAILED ACTION

Claims 1-35 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

   REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c). Note that combinations of categories set forth above do not include multiple products and multiple methods of using or making a product.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I , claims 1-9, drawn to an HDR donor vector.

Group II, claims 10-20, drawn to an HDR vector and methods of using the vector to make a genetically modified cell.
 Group III, claims 21-25, and 32-33, drawn to a genetically modified cell and methods of screening for a compound using said genetically modified cell.

Group IV, claims 26-30, drawn to a method of making a genetically modified animal, and the animal made therefrom. 

Group V, claim 31, drawn to methods of treating a disease by administering an HDR vector to a subject. 

Group VI, claims 34-35, methods of treating a disease comprising administering a compound to a subject. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Note that the vector of Group I can be used to make the HDR donor vector of Group II, however, as products, the HDR donor vector and the HDR vector itself have different structural features, such as the presence in the HDR vector of 5’ and 3’ homology arms which allow for homologous recombination between the HDR vector and a target sequence in a cell. 
Group I and Groups III-VI lack unity of invention because the groups do not share the same or corresponding technical feature because none of the products or methods of Groups III-VI contain or use the HDR donor vector of Group I. 
Groups II-V lack unity of invention because even though the inventions of these groups require the technical feature of the use of a HDR vector comprising one or more recombination arms having homology to a target sequence and a nucleotide sequence comprising an insertion cassette, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences. System Biosciences provides a guide to the use of a number of vectors with different features as homology recombination (HR) vectors for introduction genetic modifications into a target sequence in the chromosome of a cell, including gene knock-out modifications, gene knock-in modifications, gene correction modifications, and gene tagging modifications (System Biosciences, pages 1-67). Specifically, System Biosciences teaches HR targeting vectors where homologous recombination is mediated in cells, such as human HEK293T cells, by TALEN or Cas9 nucleases, and further provides a specific protocol for gene editing in human cells comprising transfecting human cells with a HR plasmid vector and a plasmid vector encoding either TALEN or Cas9 (System Biosciences, pages 2-3 and 61-63). System Biosciences discloses that each HR vector comprise a 5’ and 3’ homology arm to the gene of interest flanking an insertion cassette which comprises a dual selection system comprising an Ef1 promoter, a sequence encoding the fluorescent marker protein RFP, a T2A or P2A peptide linker sequence, a cell resistance marker sequence such as a gene for puromycin or hygromycin resistance, and a polyA sequence (System Biosciences, Figures 1-10). Further, products which are an HR vector, a cell modified by the HR vector, and an animal modified by the HD vector are materially different in physical, chemical, and functional properties. In addition, the multiple methods of using the HR vector involve materially different methods steps of contacting the HR vector to a cell in vitro versus in vivo. 
Groups II, IV-V and Group VI do not share the same or corresponding technical feature because administration of a compound to treat a disease is unrelated to the products and methods of Groups II, IV, and V.  
Groups II and VI do not share the same or corresponding technical feature because administration of a compound to a cell modified by an HR vector is materially different from administration of a compound to a subject which has not been modified by an HR vector. Further, administration of a compound such as sulfiram does not qualify as a “special technical feature” as such was well known in the prior art, see for example Rushchak et al. (May, 2015) Brit. Biotech. J., Vol. 7(2),57-67. 
Thus, for the reasons set forth above, unity of invention is lacking among Groups I-VI.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) species of insertion cassettes-
	a) insertion cassette comprises a sequence which knocks out a gene after HR 
	b) insertion cassette comprises a nucleotide sequence which introduces a gene
c) insertion cassette comprises a nucleotide sequence which introduces a regulatory site.
The species a)-c) lack unity of invention as they do not share a special technical feature. Each insertion cassette has a materially different structure and function resulting materially different modifications to a target gene sequence. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633